Citation Nr: 1443621	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as colon polyps.  

2.  Entitlement to service connection for a skin disorder, claimed as chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to May 1970.  He had service in the Republic of Vietnam.

This case was previously before the Board of Veterans' Appeals (Board) in September 2012.  It was remanded to the VA Appeals Management Center (AMC) in Washington, D.C. for further development.  The Board directed the AMC to ask the appellant for any additional medical information or evidence to support his claims.  The Board also directed that AMC to have the appellant examined to determine the nature and etiology of any gastrointestinal disorder or skin disorder found to be present.  Following the requested development, the AMC confirmed and continued the denial of entitlement to service connection for a gastrointestinal disorder, claimed as colon polyps and for a skin disorder, claimed as chloracne.  Thereafter, the case was returned to the Board for further appellate action.

In May 2012, during the course of the appeal, the appellant had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, the Veterans Law Judge left the record open for 60 days, so that the appellant could submit additional evidence to support his claim.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).
During the course of the appeal, the appellant moved from the jurisdiction of the Detroit RO to that of the St. Petersburg, Florida RO.


FINDINGS OF FACT

1.  A gastrointestinal disorder, claimed as colon polyps, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

2.  The evidence shows that the appellant has chloracne as a result of his exposure to Agent Orange in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, claimed as colon polyps, is not the result of a disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  Chloracne is the result of the appellant's exposure to Agent Orange in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of the issues of entitlement to service connection for a gastrointestinal disorder and a skin disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2006, the VA received the appellant's claims.  Thereafter, the VA notified the appellant of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence the VA would attempt to obtain.  The VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the appellant, the VA fulfilled its duty to assist the appellant in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the appellant's service treatment and personnel records, records and reports reflecting treatment by private health care providers from January 1997 through May 2012; records reflecting his VA treatment from September 2006 through December 2010; and the transcript of his May 2012 hearing before the undersigned Veterans Law Judge.  

In September 2006 and December 2012, the VA examined the appellant to determine the nature and etiology of any gastrointestinal disorder and/or skin disorder found to be present.  The VA examination reports show that the examiners reviewed the appellant's medical history; interviewed and examined the appellant; documented his current medical conditions; and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting him that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service, such as cancer, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, service connection may be presumed when the Secretary of VA determines that they are the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2009); 38 C.F.R. § 3.309(e) (2008).  Those disabilities include, but are not limited to, chloracne, provided that it was manifested to a degree of at least 10 percent during the period following the last exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

A presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, however, unless specifically so determined by the Secretary of VA.  However, that determination does not preclude a veteran from establishing service connection with proof of direct causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  Indeed, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

By virtue of his service in the Republic of Vietnam, the appellant is presumed to have been exposed to Agent Orange  38 C.F.R. § 3.307(a)(6)(iii).  


The Gastrointestinal Disorder

During his May 2012 hearing, the appellant testified that he had a gastrointestinal disorder, manifested by colon polyps and alleged that it was the result of his exposure to Agent Orange in the Republic of Vietnam.  

The appellant's service treatment records are negative for any complaints or clinical findings of a gastrointestinal disorder of any kind.  Such a disorder, manifested by colon polyps, was first demonstrated during a colonoscopy at Oakwood Laboratories in May 2006.  The appellant was found to have two hyperplastic polyps of the sigmoid colon and rectum and one hyperplastic polyp and one tubular adenoma of the transverse colon and the medical evidence is dated approximately 36 years after the appellant's service.

There is no competent evidence of a nexus between those polyps and any incident of service, including the appellant's presumed exposure to Agent Orange.  

In 2012, the VA Secretary determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam was not warranted for cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus).  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Nevertheless, in December 2012, the VA examined the appellant to determine the nature and etiology of his colon polyps.  

During the appellant's December 2012 VA examination, the examiner noted that the appellant had had 4 pre-cancerous polyps in 2006.  However, the cancer had not developed.  A colonoscopy in 2010 had been negative for polyps and that a 2012 colonoscopy in 2012 had shown one benign polyp.  Following the examination and a review of the record, the VA examiner opined that it was less likely than not that the appellant's colon polyps were related to service.  The examiner cited the lapse of time between the end of the appellant's service and the first diagnosis of colon polyps.  In addition, she found no evidence of any intervening symptomatology or any competent evidence of a nexus between the colon polyps and the appellant's service.  Finally, she reiterated that the medical literature was negative for any evidence of a presumptive relationship between exposure to Agent Orange and the development of colon polyps.  

The preponderance of the evidence is against the appellant's claim of entitlement to service connection for a gastrointestinal disorder, claimed as colon polyps.  There is no evidence of such a disorder in service or a nexus between that disorder and service.  Therefore, the appellant does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a gastrointestinal disorder.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

The Skin Disorder

During his May 2012 hearing, the appellant testified that he had had a skin disorder, diagnosed as chloracne, since his separation from the service.  His wife of 27 years attested to the fact that the appellant had experienced skin problems during the entirety of their marriage.  Therefore, the appellant maintained that service connection was warranted for chloracne.  

The appellant's service records show treatment for various skin problems, such as contact dermatitis in June 1967, plantar warts in November 1967, and tinea corporis in April 1969, and carbuncles in January 1970.  However, there were no findings of any chronic, identifiable disorder or of any relationship between any of those abnormalities and an incident in service, including the appellant's exposure to Agent Orange.  However, in September 2006, following a VA examination, a board certified dermatologist found that the appellant had chloracne.  The examiner noted that its location, especially behind the ears, was a classic location for chloracne.  Given the appellant's diagnosis, his exposure to Agent Orange during his service, his complaints of continuous skin problems since service, and the location of those skin problems, the examiner opined that it was at least as likely as not that the appellant's chloracne was due to Agent Orange exposure in the Republic of Vietnam.  In a May 2012 report, the appellant's dermatologist, D. M., M.D., tended to support that opinion.  

Following a December 2012 VA examination, the VA examiner, an emergency room physician, arrived at an opposite conclusion.  She questioned the diagnosis of chloracne and cited the lack or a chronic, identifiable skin disorder for many years after the appellant's service.  

In evaluating the record, the Board finds the September 2006 VA opinion, and the May 2012 private medical opinion to be more probative than that of the December 2012 VA examiner.  As Board certified dermatologists, the Board finds them in a better position to evaluate a skin disorder.  Accordingly, service connection for chloracne is warranted.  To that extent, the appeal is allowed.


ORDER

Entitlement to service connection is denied for a gastrointestinal disorder, claimed as colon polyps is denied.  

Entitlement to service connection for chloracne is granted.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


